Steele Hays, Justice. In August, 1980, Mrs. Pauline White Ratterree was found to be incompetent and City National Bank of Fort Smith was appointed guardian of her estate. Her husband, John H. Ratterree, appellant, was appointed guardian of the person. Mrs. Ratterree’s son by a former marriage, Lloyd White, appellee, petitioned to intervene and permission was granted. After a hearing the probate judge granted White’s petition that John Ratterree deliver to the court the tax returns of Mrs. Ratterree’s, which were their joint returns, for three years preceding the guardianship. The bank and John Ratterree were ordered to make a complete inventory of the furnishings of Mrs. Ratterree’s home and to show entries and contents of a bank lock box in Mr. Ratterree’s name but thought to contain property of Mrs. Ratterree. John Ratterree claims on appeal the Probate Court had no jurisdiction to order the delivery of tax returns for years before the guardianship was created and asserts it was error to order the delivery of the returns and the inventory of the furnishings and lock box. We find no error. I. Notwithstanding a prolonged argument, appellant cites nothing to support the proposition that Probate Courts are powerless to order a guardian of the person to surrender the tax returns of an incompetent ward over to the court for inspection by the guardian of the estate, as well as other parties to the litigation. Because the returns are for years preceding the guardianship, appellant insists he should not have to deliver “his” returns, without some showing of fraud or wrongdoing, simply to satisfy the curiosity of appellee. But the fact is the returns are also the property of the ward and they are, perforce, a useful source of information to the court and to the guardian in marshalling the estate. We note that even before their delivery had been ordered by the court, the bank had sought, without success, to obtain these documents from Mr. Ratterree. Article 7, Section 34 of the Constitution of Arkansas gives Probate Courts exclusive, original jurisdiction over guardians and persons of unsound mind and their estates. In furtherance of that provision the legislature has imposed on guardians of the estate the duty to exercise due care in the protection and preservation of the property of an incompetent [Ark. Stat. Ann. § 57-625 (Repl. 1971)] and the duty to take possession of all the ward’s real and personal property and of “rents, incomes, issue and profits therefrom, whether accruing before or after his appointment. . . ” . [Ark. Stat. Ann. § 57-626 (Repl. 1971)]. We believe those duties are sufficient to uphold the power of the Probate Court, in its discretion, to order the returns to be available in this case. II. In the alternative, Ratterree next argues that even if the court has jurisdiction, it was error for the Probate Court to make the tax returns available to White. He argues that good cause must be shown before one party must produce his tax returns for the inspection of another and that appellee White is without standing to request the tax returns. But White was permitted to intervene in the proceedings and no appeal has been taken from that order. On that basis, we disagree with the assertion that he is without standing in this case. Appellant cites cases1 holding that a party seeking the production of tax returns, as opposed to other documents, must first show good cause, which, he says, White has failed to do. The principle itself is sound enough, but the argument ignores two important distinctions: one, White has a clear interest in preserving the estate of his mother, for her sake as well as his own, and two, the returns are not simply “appellant’s tax returns”, but are at once the returns of the incompetent ward as well. The whole question of “good cause” for discovery rests within the sound discretion of the trial court. Reed v. Baker, 254 Ark. 631, 495 S.W.2d 849 (1973); Rickett v. Hayes, 251 Ark. 395, 473 S.W.2d 446 (1971). We find no abuse of discretion by the trial court in ordering the inspection of these tax returns. III. The final argument is that the court was wrong in ordering an inventory of the household furnishings of the Ratterree’s homeplace and in ordering an inventory of appellant’s safety deposit box, with the dates of entry shown. What possible benefit will be gained from knowing when Mr. Ratterree entered the lock box we cannot say, but issues of evidence and its discovery are better left to the trial courts and we are not willing to disturb an order merely because it may prove to be of no consequence. As to the box itself, the testimony was that it originally belonged to Mrs. Ratterree and contained papers of her as well as Mr. White’s, but that Mr. Ratterree changed it to his name and to another location, which he seemed reluctant to reveal even to the trial judge. We cannot say it was clearly improper for the court to order an inventory of the contents of the box. We take the same view of the household items. The order of the Probate Court is affirmed. Dudley, J., dissents.  Glazer v. Glazer, 374 F.2d 390 (1967); Ullmann v. Hartford Fire Insurance Co., 87 N.J. Super. 409, 209 A.2d 651 (1965); Boswell v. Curtis, 334 S.W.2d 757 (Mo. App. 1960).